           Case 2:19-cv-01971-KJD-NJK Document 12 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   ANA CHERI MORELAND, et al.,
                                                          Case No.: 2:19-cv-01971-KJD-NJK
 8          Plaintiff(s),
                                                                        ORDER
 9   v.
10   GOLDY LLC, et al.,
11          Defendant(s).
12         On May 4, 2020, Plaintiffs received a Clerk’s default. Docket No. 10. Plaintiffs have
13 taken no further action to advance the case. No later than November 9, 2020, Plaintiffs must file
14 either a motion for default judgment or a status report explaining why such a motion should not be
15 pursued at this time.
16         IT IS SO ORDERED.
17         Dated: October 26, 2020
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                   1
